Citation Nr: 0907941	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-34 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteopenia with 
compression fractures at T-12, L-1 and L-3, to include as 
secondary to service-connected moderate degenerative 
arthritis.  

2.  Entitlement to an increased initial rating for moderate 
degenerative arthritis (claimed as lumbar strain), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in June 2006 and March 2007.  The former denied 
service connection for osteopenia with compression fractures 
at T-12, L-1 and L-3 on a direct basis and the latter granted 
service connection for moderate degenerative arthritis.  

The Veteran presented testimony at the RO before a Decision 
Review Officer (DRO) in August 2007.  He also presented 
testimony at a personal hearing before the undersigned 
Veterans Law Judge in June 2008.  Transcripts from both 
hearings are of record.  The Veteran submitted additional 
evidence directly to the Board at the time of his June 2008 
hearing, which was accompanied by a waiver of RO 
consideration.  The evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2008).

The Veteran has been diagnosed as having degenerative disc 
disease and spinal stenosis.  In an April 26, 2007 VA Form 
21-4138, he indicated he wished to file a claim for service 
connection for a cervical spine disorder and sciatic 
neuropathy of the left lower extremity, both as secondary to 
his service-connected moderate degenerative arthritis.  In an 
August 2007 VA Form 21-4138, he sought service connection for 
bilateral hearing loss and tinnitus and an increased rating 
for his service-connected left ankle condition.  In a January 
2008 VA Form 21-4138, he appears to be making a claim for 
service connection for both hips as secondary to his service-
connected moderate degenerative arthritis.  Review of the 
claims folder reveals that the RO has acknowledged receipt of 
these claims, but it is unclear whether any have been 
adjudicated.  See VA Form 21-6789, dated February 5, 2008; VA 
letter to the Veteran, dated February 25, 2008.  As such, 
they are REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

The Veteran has consistently sought service connection for 
osteopenia with compression fractures at T-12, L-1 and L-3 on 
a direct basis.  In his February 2008 VA Form 9, however, he 
raised the issue of service connection for this disorder on a 
secondary basis, indicating that he "should have noted 
osteopenia of these compression fractures to be secondary to 
service connection stated in my previous Form 9."  

In a recent decision, the Court of Appeals for Veterans 
Claims (Court) held that separate theories in support of a 
claim for a particular disability are to be adjudicated under 
one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-
51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005).  As such, separate adjudication of the 
Veteran's disability under a separate theory of entitlement, 
in this case, service connection for osteopenia with 
compression fractures at T-12, L-1 and L-3 on a secondary 
basis, is not warranted.  Since review of the claims folder 
does not reveal that any action has been taken on the claim 
for service connection on a secondary basis, it must be 
remanded to the RO/AMC for appropriate action.  Proper notice 
of how to substantiate a claim for service connection on a 
secondary basis must also be provided to the Veteran.  

The VA compensation and pension (C&P) spine examinations that 
were conducted in May 2006 and February 2007 do not take into 
account the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities pursuant to 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008) and DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).  In light of the foregoing, 
and in light of the fact that the Veteran testified that his 
disability has worsened since the February 2007 VA 
examination, the Board finds that a remand is necessary to 
schedule the Veteran for a contemporaneous VA orthopedic 
examination for the purpose of ascertaining the current 
severity of his service-connected moderate degenerative 
arthritis.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993) (when a Veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, the VA's duty to assist includes providing a new 
examination).  

The Board also finds that an examination is necessary to 
determine whether the Veteran's osteopenia with compression 
fractures at T-12, L-1 and L-3 is proximately due to, or the 
result of, his service-connected moderate degenerative 
arthritis, or whether his service-connected moderate 
degenerative arthritis has aggravated his osteopenia with 
compression fractures at T-12, L-1 and L-3.  See 38 C.F.R. 
§ 3.310 (2008).  Recent VA treatment records should also be 
obtained.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate a claim 
for service connection for osteopenia 
with compression fractures at T-12, L-1 
and L-3 on a secondary basis; (2) about 
the information and evidence that VA will 
seek to provide; and (3) about the 
information and evidence that he is 
expected to provide.  

2.  Obtain the Veteran's complete 
treatment records for his back from the 
Tampa, Florida, VAMC and the Brooksville 
Community Based Outpatient Clinic, dated 
since September 2007.  

3.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All necessary tests, including 
x-rays if indicated, should be conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected moderate 
degenerative arthritis of the spine.  

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's moderate 
degenerative arthritis either (a) caused 
or (b) aggravated his osteopenia with 
compression fractures at T-12, L-1 and L-
3.  

A rationale for any opinion expressed 
should be provided.  If the examiner is 
unable to offer the requested information 
without resort to speculation, the report 
should so state.

4.  Finally, readjudicate the claims, to 
include consideration of whether service 
connection for osteopenia with 
compression fractures at T-12, L-1 and L-
3 is warranted on a secondary basis.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


